338 F.2d 698
HAYMARKET VETERANS UNIFORM COMPANY, Defendant, Appellant,v.UNITED STATES of America, Plaintiff, Appellee.
No. 6374.
United States Court of Appeals First Circuit.
Nov. 23, 1964.

Newton H. Levee, Boston, Mass., with whom Lawrence R. Cohen, Boston, Mass., was on brief, for appellant.
Paul A. M. Hunt, Asst. U.S. Atty., with whom W. Arthur Garrity, Jr., U.S. Atty., was on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
There is no merit in this appeal from a judgment entered for the United States in an action brought by it to recover savings allegedly made by one of its contractors in consequence of changes in contract provisions as to packing and shipping raincoats for the Air Force.  Indeed, all of the appellant's contentions but one are too insubstantial to warrant discussion.  The one possible exception is the appellant's contention that it has been deprived of due process of law for the reason that its records were lost or destroyed during the approximately six-year interval between the time the contract provisions were changed at its request and the time suit was brought with the result that it is now unable to establish its assertion that the contract change actually resulted in no saving to it whatever.  This contention, in spite of verbal embellishments couched in terms of deprivation of a constitutional right, is really nothing more than an assertion of laches as a matter of law.  It is well settled, however, that the United States is not subject to the defense of laches in enforcing its rights.  United States v. Summerlin, 310 U.S. 414, 416, 60 S.Ct. 1019, 84 L.Ed. 1283 (1940), and cases cited.  The opinion of the District Court needs no elaboration.


2
Judgment will be entered affirming the judgment of the District Court.